DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 6/16/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 10, & 19 are held as indefinite because, as currently worded, it is unclear what, if any, difference there is between the "measurement data" and the "operating conditions based on the measurement data". As previously worded, the model was "determining… operating parameters [and/or] operating conditions […] based on the measurement data". The current amendments now require that it is the "classification state" that is "determin[ed] by a deep learning model"… "based at least in part on one or more operating conditions […] based on the measurement data".
The metes and bounds of "measurement data" are prima facie clear in the examiner's opinion: generic sensor input. Further, the examiner interprets "classification state" as intended to essentially be the "status" of the ESP ("…a classification state of an ESP, e.g., gas locked, running normally, shut down, etc." - ¶ 31 of the present specification).
The present specification states at ¶ 35: "The classification state 214 may indicate a state of the ESP. The state of the ESP may be based on operating conditions 204. For example, the operating conditions 204 might be motor temperature, motor current, and intake pressure which indicate the classification state of the ESP such as being in a “gas locked” state". The emphasized portion illustrates the examiner's confusion between the "operating conditions" and the "measurement data" because these "conditions" are all direct sensor measurements, and are discussed as "measurement data" elsewhere. For example, ¶ 23 describes "pump intake pressure" as "measurement data", but ¶ 35 states that this is an "operating condition". 
If the "classification state" is interpreted to the be the "status" of the ESP, it is unclear what, if any, difference there is between the "measurement data" and the "operating conditions based on the measurement data". In other words as currently claimed, the "operating conditions" appear to be a semantic intermediary between the "measurement data" and the "classification state" with no clear metes and bounds when contrasted with the measurement data. 
Similarly, the claims have also been amended to recite "comparing the classification state to a goal set". However the specification discuses "goal set" as "operating conditions" (¶ 34) which further blurs the differences between these various features. The specification uses these various naming conventions in a nebulous and shifting manner.

Further, ¶ 34 states "goal set 212 may indicate desired operating conditions". This makes sense with respect to the "revising" step of method claim 1: If the model produces a "classification state" that is not desirable (as indicated by "comparing the classification state to a goal set"), operation of the pump is altered through "revising the deep learning model".
However, the only "revising the deep leaning model" discussed in the specification is with respect to figure 9 & ¶ 76, and does not appear to be commensurate with the claim or the above interpretation. The "revising" is taught as being done to train the model to produce a matching "classification state" via "adjusting the weights of the neural network" (¶ 76), and not to produce new "operating parameters" to change operation of the pump (based on the examiner's current understanding of the disclosure). 
In other words, no "revised set of one or more operating parameter" or "revised set of one or more operating conditions" appear to be taught with respect to "revising the deep leaning model". Similarly, no subsequent "adjusting operation based on the revised set" is discussed. The examiner notes that this could be viewed as a 112(a) New Matter issue. However, given the examiner's admitted confusion, as discussed above, indefiniteness under 112(b) seems most appropriate until a better understanding is reached.
Assuming arguendo that the boundaries of "measurement data" and "operating parameters" are clear (data from sensors for the former, variables controllable by the operator for the latter), it is unclear to the examiner in light of the specification what exactly the "operating conditions", "classification state", and "goal set" actually are, and how they differ from each other, for the reasons discussed above.
It is also unclear in light of the specification what the "revised set of operating parameters" and "revised set of operating conditions" are, because they are not clearly discussed with respect to "revising the deep learning model" as discussed above.
Claims 2-9 depend from claim 1. Claims 11-18 depend from claim 10. Claim 20 depends from claim 19.

	Claim 4 recites "the determined operating conditions" which lacks proper antecedent basis in parent claim 1. This feature has been removed from claim 1 in the amendments filed 6/16/2022.
	This also renders the subsequent recitations indefinite because it is unclear what the "first operating conditions" are directed to. "[O]ne or more operating conditions" are recited in claim 1, but these are no longer "determined". Rather claim 1 now recites "determining […] a classification state […] based at least is part on one of more operating conditions" and "revised set of one or more operating conditions".

	Claim 5 recites "the determined one or more operating parameters or the determined one or more operating conditions", both of which lack proper antecedent basis in parent claim 1 (as similarly discussed for claim 4 above).

	Claim 9 recites "wherein determining the one or more operating parameters and/or the one or more operating conditions". This is indefinite because "determining […] the operating parameters" has been removed from parent claim 1, and the "one or more operating conditions" are no longer "determined" but rather used as the basis for "determining […] a classification state".

	Claim 10 recites "the memory" which lacks proper antecedent basis elsewhere in the claim. Further, the claim must recite "non-transitory" for the program code. Claims 11-18 depend from claim 10.

	Claim 12 is indefinite because "more than two hidden layers" is now recited in parent claim 10 thus making it unclear how or if this limitation further limits claim 10.

	Claims 13, 15, 17 recite "the determined operating conditions". However parent claim 10 does not recite "determining operating conditions". Rather the "operating conditions" are recited as the basis for "determining […] a classification state" and generating "a revised set of one or more operating conditions".

	Claim 16 recites "the determined operating parameters", which lacks proper antecedent basis in parent claim 10. Does Applicant intend this to be directed to the "revised set of one or more operating parameters"?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0241881 (Ige) in view of WO 2016/153895 (Coste). The independent claims will be addressed first so that similar dependent claims may be addressed together.

	Independent claim 1: Ige discloses a method comprising:
	positioning a motor ("motor 315") of an electric submersible pump (abstract) in a wellbore (fig 3);
	receiving measurement data ("one or more sensors 316 (e.g., temperature, pressure, current leakage, vibration, etc.)" - ¶ 53. "[O]ne or more sensors 816" - fig 7) from one or more sensors (ibid);
	determining, by a deep learning model (¶s 71-73 & 80; discussed in more detail below) having more than two hidden layers ("Information Layer 510", "ESP Layer 520"; and "Learning Layer 53)" with the "Learning Layer 530" having several layers within it: fig 5. Also, the terms "deep learning" and "neural network" are discussed as inherently including multiple "hidden layers" in the present specification - ¶ 26 of the present case - as well as with respect to "Markov models" - ¶ 25 of the present case. Ige discloses that the model may be a "Hidden Markov model" decision tree - ¶ 75 - which is consistent with the present disclosure's use of "deep leaning model") and running on a motor controller (figs 5, 8, 10; ¶s 3, 55, 69, 82) associated with the electric submersible pump (ibid), a classification state ("one or more models may receive as input information acquired via one or more sensors to provide, for example, bubblepoint values, gassiness values, steam values, etc. Given such values and equipment specifics, an ESP controller may issue one or more instructions (e.g., commands) to an ESP or other equipment (see, e.g., the ESP layer) to reduce risk of gas locking" - ¶ 84) of the electric submersible pump based at least in part on one or more operating conditions (In light of the 112(b) rejections above, this limitation has been interpreted as best able. The "operating conditions" are indicated by the sensor data; ¶s 53, 82) of the electric submersible pump based on the measurement data (ibid; In other words, sensors return a signal / "measurement data" - ¶ 53. This data is indicative of an "operating condition" that is used by the model "to provide, for example, bubblepoint values, gassiness values, steam values, etc" - ¶ 84);
	comparing the classification state to a goal set ("Based on the monitoring of the monitor block 1054, a decision block 1060 can decide whether an adjustment should be made to an ESP… [I]f the monitoring of the motor 1058 indicates that a motor temperature has increased, the decision block 1060 may consult the phase model 1074 and the motor model 1078 to determine if ESP speed can be increased to increase cooling of the motor while maintaining a pressure above a bubblepoint pressure to thereby avoid emergence of gas" - ¶ 129. "Given such values and equipment specifics, an ESP controller may issue one or more instructions (e.g., commands) to an ESP or other equipment (see, e.g., the ESP layer) to reduce risk of gas locking." - ¶ 84. These disclosures implicitly require comparison to a desired state / threshold in order to justify the subsequent changes);
	revising the deep leaning model based on the comparison of the classification state the goal set ("In instances where a predicted outcome is incorrect, the method 1050 may revert back to a prior state of operation (e.g., prior to the adjustment) and provide information acquired via monitoring to one or more of the models 1070 for purposes of model update or model revision. In turn, the decision block 1060 may reassess its decision and, if appropriate, proceed to the adjustment block 1062 to adjust ESP speed." - ¶ 130. This is done after the steps of  84 & 129 cited above for the "comparing" step) to generate a revised set of one or more operating parameters (1062, fig 10) and/or a revised set of one or more operating conditions (operating temperature, in the example discussed in ¶ 129); and
	adjusting, by the motor controller, operating of the electric submersible pump based on the revised set of one or more operating parameters ("adjust ESP speed 1062" - fig 10. Also ¶ 134) and/or the revised set of one or more operating conditions (To reduce temperature: ¶ 129).
	While the examiner asserts the Ige discloses several methodological steps that appear to read on the "comparing" step, as cited above, Ige does not explicitly disclose the comparison between the output of the model to a "goal state" (interpreted as being a desirable / intended operation state).
	Coste discloses a system and method for monitoring an electric submersible pump (title) comprising:
	receiving measurement data from one or more sensors (330, figs 3 & 4);
	determining by a model of the pump (¶ 29; "model 340" - ¶s 39 & 40) a classification state ("…to calculate a health index" - ¶ 39) of the electric submersible pump based on one or more operating conditions based on the measurement data (ibid);
	comparing the classification state ("health index") to a goal set ("…to calculate a health index, which may be compared with one or more health indicators and/or threshold parameters 370 (e.g., a defined operating range, a health index outside of which indicates a likely failure of the ESP)" - ¶ 39).
	Coste teaches manual changing of the operation of the pumps (¶ 39) as well as automatic ESP operational adjustment "to change the operation of the motor (e.g. reduce the speed of the motor, turn the motor off, etc.)" (¶ 45).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to compare the model-determined "classification state" to a desired "goal set" as taught by Coste in the system and method taught by Ige. While the disclosure of Ige implies a comparison at a "decision block", a desired "goal set" is not expressly taught. Coste teaches this comparison as being useful, both for tracking the change in the "classification state" which itself is indicative (¶ 32), as well as allows the comparison to multiple indicators within the "goal set" so that a plurality of "parameters" can be monitored and controlled for (¶ 39). It also allows for the identification in the cause of the change, between an identified "critical event" or a more anomalous change (¶s 32 & 33)

	Independent claim 10 is a system claim reciting computer implementation of program code commensurate with claim 1. The combination teaches this code as described for claim 1 above and respectfully not repeated again here. The system & method taught by Ige is implemented by a computer including a processor, memory, and program code on the memory (¶s 133, 149, 151, & 152. Claim 4).

	Independent claim 19 is an apparatus claim reciting program code taught by Ige as described for claims 1 & 10 above. The location of the sensors now recited in claim 19 ("receiving measurement data from one or more sensors configured to measure one or more operating conditions downhole and at the surface of a wellbore system having an electric submersible pump including a motor positioned within a wellbore" - emphasis on the present amendment) are not viewed as being a structural requirement of the "non-transitory machine readable medium" defined by the claim. Code to receive and process sensor data can take that data from sensors downhole or at the surface.

	Claims 2 & 11: The method of claims 1 / 10, wherein the adjusting operation comprises adjusting a frequency setpoint of a motor (Ige: "a VSD unit with an ESP controller allows for variations in motor speed to pump optimal rates at variable frequencies, which can better manage power, heat, etc" - ¶ 24. ¶s 58, 59, 64, 91, 93. The examiner also notes that "monitoring frequency" - i.e. how frequently data is pulled - also reads on the claim as presently worded. Adjusting this "frequency setpoint" is taught in ¶s 131-132) to change fluid production in a geologic formation (Ige: "variations in motor speed to pump optimal rates at variable frequencies" - ¶ 24).

	Claims 3, 12, & 20: The method / apparatus of claims 1 / 10 / 19, wherein the deep learning model is a neural network (Ige: ¶s 71, 73, & 80).

	Claims 4 & 13: The method of claims 1 / 10, wherein the determined operating conditions are first operating conditions (Ige: drawn to any plurality of the multitude of operating conditions discussed in ¶s 76, 82, 87, 88 etc, including temperature, pump curves, pressure, etc); the method further comprising determining, by the deep learning model running on the motor controller, second operating conditions associated with fluid production in a geologic formation based on input of the first operating conditions into the deep learning model (the model can predict future flow rate or production estimates based off measured data - ¶ 76 - as well as sand production - ¶ 86 - asphaltene formation - ¶ 88 - production phase changes - ¶ 107 - bubblepoint - ¶ 108).

	Claims 5 & 14: The method of claims 1 / 20, further comprising comparing the determined one or more operating parameters or the determined one or more operating conditions to the goal data and adjusting one or more weights of a branch of the deep learning model based on the comparison (This appears to be part-and-parcel with the "learning" part of learning algorithms, and within the scope of the customary practice of the learning algorithms disclosed in ¶s 71-73 & 80 of Ige. Implementation to reach goal data & "expectation-maximization" is explicitly taught: ¶s 26, 73, 115).

	Claim 6: The method of claim 1, wherein receiving measurement data comprises receiving measurement data from a virtual sensor (Ige: output from "simulation component 120" with inputs from "entities 122 may include virtual representations of actual physical entities that are reconstructed for purposes of simulation" - ¶s 33, 35, & fig 1. Can also be drawn to any of the various model outputs that are exchanged back and forth between the various components: fig 4 across "interface 404", fig 5. Also "model simulation layer 180 may provide domain objects 182, act as a data source 184…" - ¶s 40, 41), the virtual sensor comprising output from a mathematical model ("virtual representations… reconstructed for purposes of simulation" - ¶ 33) which models multiphase fluid flow (multiphase fluid flow is a major component of the modeling: ¶s 27, 43, 81, 84, 107, 127).

	Claims 7 & 16: The method of claims 1 / 10, wherein the revised set of one or more operating parameters indicate a frequency setpoint of the motor (Ige: "a VSD unit with an ESP controller allows for variations in motor speed to pump optimal rates at variable frequencies, which can better manage power, heat, etc" - ¶ 24. ¶s 58, 59, 64, 91, 93. The examiner also notes that "monitoring frequency" - i.e. how frequently data is pulled - also reads on the claim as presently worded. Adjusting this "frequency setpoint" is taught in ¶s 131-132).

	Claims 8 & 17: The method of claims 1 / 10, wherein the one or more operating conditions are first operating conditions and the deep learning model is a first deep learning model (Ige: Multiple modeling systems are run concurrently: ¶s 3, 37), the method further comprising receiving second operating conditions from a second deep learning model associated with another motor controller (one of the plurality of controllers 610 & its associated VSDs 601 is used as input for the next controller up in the hierarch: fig 6. Nested, hierarchal control is clearly shown in fig 6, and each of the individual elements in the chain, 601, 610, 620, & 630, may have their own internal models); and wherein determining, by the first deep learning model, the first operating conditions comprises inputting the second operating conditions into the first deep learning model (Multiple modeling systems are run concurrently: ¶s 3, 37. The output of models are used as inputs into other models: 422 & 405 inputs into 420: fig 4 & ¶ 66 & 69. "Control framework 410" is expressly taught as accepting inputs from models - fig 4 - and containing its own model: ¶s 76 & 77. Nested / inter-related models are also taught in ¶s 86, 110, 115, 117. Fig 10 teaches "method 1050" both taking information from, and feeding into "models 1070": ¶ 127. "Phase envelope 1074", "Sand model 1076", "ESP/Motor model 1078", and "economics model 1080" all feed into another set of "models 1070" - ¶ 127).

	Claim 9: The method of claim 1, wherein an additional set of one or more sensors are positioned in one or more additional wellbores (Multiple systems are running concurrently in a plurality of wellbores with controllers networked in fig 6: 601 & 610, fig 6. ¶ 28. "one or more sensors 316 (e.g., temperature, pressure, current leakage, vibration, etc.)" - ¶ 53. "one or more sensors 816" - fig 7 & ¶ 104.);
	wherein the additional set of one or more sensors output additional measurement data (ibid); and 
	wherein determining the one or more operating parameters and/or operating conditions for the electric submersible pump comprises inputting the additional measurement data into the deep learning model (¶ 28) without normalization (no normalization is discussed in the reference).

	Claim 15: The system of claim 10, wherein the determined operating conditions indicate a future operating condition of the electric submersible pump (Ige: ¶s 76, 77, 80-82, 133; ¶ 147 & fig 12).

	Claim 18: The system of claim 17, wherein the second operating conditions include a fluid flow rate (Flow rate is both predicted - ¶s 7, 116, 119, 120, 123, 126 - as well as an input for a subsequent model: ¶s 108, 123, 127, 129).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676